Citation Nr: 0932640	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-22 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for a liver condition.

4.  Entitlement to a rating higher than 20 percent for 
plantar fibroma of the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1978 to August 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2005, of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In May 2006, the Veteran withdrew his request for a hearing.

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In June 1986, the Veteran reported that he was in receipt of 
Social Security disability benefits.  Private medical records 
in 1994 also show that the Veteran was in receipt of Social 
Security disability.  The file does not contain any records 
including any determinations by the Social Security 
Administration.

Under 38 U.S.C.A. § 5103A, where VA has actual notice of the 
existence of records held by the Social Security 
Administration, which appear relevant to a pending claim of 
service connection, VA has a duty to assist by requesting the 
records, unless there is no reasonable possibility that the 
records would substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As it is not clear from the record that the award of Social 
Security benefits is based on the same disabilities for which 
the Veteran is now seeking service connection, and in light 
of the possibility that the records could contain relevant 
evidence, the case is REMANDED for the following action:


1. Ensure VCAA compliance with the 
following: 

a). On the claim to reopen: Kent 
v. Nicholson, 20 Vet. App. 1 
(2006) (the elements of a new and 
material evidence claim); 

b). On all the claims: Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) 
(the provisions for the effective 
date of a claim and for the degree 
of disability assignable); and, 

c). On the claim for increase: 
Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) (evidence 
demonstrating a worsening or 
increase in severity of a 
disability and the effect that 
worsening has on employment and 
daily life and the Diagnostic 
Codes under which the claimant is 
rated).

2. Obtain the records of the Social 
Security Administration.  If the 
records are unavailable notify the 
Veteran in accordance with 38 C.F.R. § 
3.159(e).

3. After the above development is 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




